COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00142-CR


LETICIA MCWILLIAMS                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 1174887D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

                                 I. INTRODUCTION

      Appellant Leticia McWilliams appeals from the revocation of her

community supervision. In her sole point, McWilliams argues that the trial court

abused its discretion by revoking her community supervision and by sentencing

her to four years’ imprisonment. We will affirm.


      1
       See Tex. R. App. P. 47.4.
                          II. PROCEDURAL BACKGROUND

      On January 19, 2010, McWilliams pleaded guilty, pursuant to a plea

agreement, to the third-degree felony of intoxication assault. See Tex. Penal

Code Ann. § 49.07 (West 2011). The trial court sentenced McWilliams to ten

years’ confinement; imposed a $1,000 fine; suspended the sentence; and placed

McWilliams on community supervision for a period of ten years. On July 22,

2011, the State filed a petition to revoke McWilliams’s community supervision.

Three months later, the State filed a motion to dismiss its petition to revoke, and

the trial court dismissed the petition, continued McWilliams’s community

supervision, and imposed additional conditions of community supervision.

      The State filed a second petition to revoke McWilliams’s community

supervision on February 4, 2014, alleging that McWilliams had violated multiple

conditions of her community supervision.      Specifically, the State alleged that

McWilliams was ordered by the trial court to submit to supervision by the

Supervision with Immediate Enforcement (SWIFT) Court and that she had

violated that condition when she was discharged from the SWIFT Court for

noncompliance, as follows:

      a. The Defendant failed to install the In-Home monitoring device as
      court ordered and directed by Tarrant County CSCD in the month of
      January 2014.

      b. The Defendant failed to submit a urine specimen or a non-diluted
      urine specimen on or about January 30, 2014 as directed by Tarrant
      County CSCD.




                                        2
The State also alleged that McWilliams had violated additional conditions of her

community supervision when she failed to pay the supervision fee of $60 or any

other amount on the fifteenth day for the various months during the period from

April 2010 to January 2014, as listed in the petition (Paragraph 2); failed to install

the in-home monitoring device in January 2014 (Paragraph 3);2 failed to pay for

urine testing for eight months during the period from 2012 to 2014 (Paragraph 4);

failed to pay for electronic monitoring fees and owed a total balance of $2,425

(Paragraph 5); and failed to obtain or verify employment for July 2012 through

January 2014 (Paragraph 6).

      At the revocation hearing, McWilliams pleaded “not true” to the allegations

in the State’s second petition to revoke.           After hearing testimony from

McWilliams’s community supervision officer, McWilliams’s SWIFT community

supervision officer, and McWilliams, the trial court found the allegations in

Paragraphs 1a, 1b, 2, 3, and 4 of the State’s second petition to revoke to be true

and sentenced McWilliams to four years’ confinement.3

                           III. NO ABUSE OF DISCRETION

      In her sole point, McWilliams argues that the trial court abused its

discretion by revoking her community supervision and by sentencing her to four


      2
       The State notes in its brief that the allegation in Paragraph 1a is repeated
in Paragraph 3.
      3
      The judgment does not contain findings related to the allegations in
Paragraphs 5 and 6 of the State’s second petition to revoke.


                                          3
years’ imprisonment. McWilliams argues that all of the violations alleged in the

State’s second petition to revoke, other than a single act of failing to submit a

urine specimen, were based on her failure to do acts that were founded on

financial obligations and that there was no proof that she had the ability to meet

those financial obligations.

      We review an order revoking community supervision under an abuse of

discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). In a

revocation proceeding, the State must prove by a preponderance of the evidence

that the defendant violated the terms and conditions of community supervision.

Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). The trial court is

the sole judge of the credibility of the witnesses and the weight to be given their

testimony, and we review the evidence in the light most favorable to the trial

court’s ruling. Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172,

174 (Tex. Crim. App. [Panel Op.] 1981). If the State fails to meet its burden of

proof, the trial court abuses its discretion by revoking the community supervision.

Cardona, 665 S.W.2d at 493–94.

      The record reveals that the trial court added supplemental conditions of

community supervision on September 24, 2012, requiring McWilliams to submit

to supervision by the SWIFT Court and to submit a valid, nondiluted, and

nonadulterated urine, hair, blood, breath, or saliva sample for testing according to

the time and manner directed by the supervision officer.         Two weeks later,


                                         4
McWilliams signed a document entitled “SWIFT Court Warning,” which stated

that she was required to call the drug-test hotline every weekday and, if selected,

to report for testing before 3:00 p.m. that same day. In bold at the bottom of the

warning, it stated, “I have read or have had the S.W.I.F.T. program explained to

me. I understand also that my probation can be revoked for any violation of

probation.”

      During   the   revocation    hearing,   McWilliams’s   SWIFT     community

supervision officer testified that McWilliams was discharged from SWIFT for

noncompliance, which included failing to submit a urine specimen on January 30,

2014.4 McWilliams testified that she presented on January 30, 2014, to give a

urine specimen but that she left at 1:35 or 1:40 p.m. before giving a sample

because her mother had to be at work.         On cross-examination, McWilliams

admitted that she did not give a urine specimen on January 30, 2014, and that

she understood that was a condition of her probation and a condition of the

SWIFT order. On appeal, McWilliams does not deny that she failed to submit a

urine sample on January 30, 2014.       Instead, she argues that “her failure to

submit a urine sample was beyond [her] control and [that] she was in fact present

and able to submit a sample[;] she just could not stay all afternoon due to her

mother[’]s work.”

      4
        The record includes a letter from McWilliams’s community supervision
officer to the trial court stating that McWilliams was discharged from the SWIFT
Court for “noncompliance” on January 31, 2014—the day following her failure to
provide a urine specimen.


                                        5
      Reviewing the evidence in the light most favorable to the trial court’s ruling,

we hold that the State proved by a preponderance of the evidence that

McWilliams violated the condition of her community supervision that required her

to submit to supervision by the SWIFT Court when she failed to submit a urine

specimen on January 30, 2014.          See Cobb, 851 S.W.2d at 873; see also

Sanchez v. State, No. 01-13-00631-CR, 2014 WL 3107659, at *3 (Tex. App.—

Houston [1st Dist.] July 8, 2014, no pet.) (mem. op., not designated for

publication) (holding that trial court did not abuse its discretion by revoking

appellant’s community supervision on the ground that he had failed to submit

urine samples on four occasions). Accordingly, we hold that the trial court did not

abuse its discretion by revoking McWilliams’s community supervision and

sentencing her to four years’ confinement. See Rickels, 202 S.W.3d at 763; see

also Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980)

(holding that proof of any one violation is sufficient to support revocation order).

We overrule McWilliams’s sole point.




                                         6
                              IV. CONCLUSION

      Having overruled McWilliams’s sole point, we affirm the trial court’s

judgment.

                                               /s/ Sue Walker
                                               SUE WALKER
                                               JUSTICE

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 18, 2014




                                     7